Lummus, J.
The defendant, on June 18, 1929, became *99assignee under a common law assignment executed on that day by Aronson Bros. Shoe Co. Inc. and duly filed the next day under G. L. (Ter. Ed.) c. 203, § 41, conveying all its property and estate to the defendant in trust for the benefit of creditors who should assent in writing to the assignment within sixty days, unless the assignee should consent in writing to a later assent. Written notice was duly given to all known creditors. At the time of the assignment, Aronson Bros. Shoe Co. Inc. owed The Standard Kid Co. upon negotiable trade acceptances originally given to K and S Shoe Co., indorsed by that company to The Standard Kid Co. as security, and now owned by the plaintiff.
At a meeting of creditors on June 21, 1929, both The Standard Kid Co. and K and S Shoe Co. orally claimed the right to assent as to the trade acceptances, and were urged by the defendant to settle their differences so that only one assent would be filed by them. No written assent was filed, however, and no consent by the assignee to a late assent was given, as to this claim, until on October 14, 1929, The Standard Kid Co., believing without justification that the time allowed for assent was four months instead of sixty days, filed an assent which the defendant refused to recognize because the sixty-day period had expired. It is true that on June 21, 1929, K and S Shoe Co. executed and delivered to the attorney for the defendant an assignment of its claim upon the trade acceptances, but nothing passed thereby, not merely because of the prior indorsement of them to The Standard Kid Co. but also because of a prior general assignment for the benefit of creditors given by K and S Shoe Co. to Aaron Kobrin. Neither in form nor in substance was the document executed by K and S Shoe Co. on June 21, 1929, an assent to the assignment for the benefit of creditors under which the defendant acted.
On May 5, 1931, the plaintiff filed a bill to be allowed to share in the distribution of the assets of Aronson Bros. Shoe Co. Inc. and later appealed from a final decree dismissing his bill. The facts stated appear in the report of a master. The only exception to the master’s report was to the exclusion of what was plainly an inadmissible offer of compromise.
*100The plaintiff is not entitled to relief, for only those creditors who assented and thus became cestuis que trust in accordance with the provisions of the assignment to the defendant had a tight to share in the distribution. National Bank of Commerce v. Bailey, 179 Mass. 415. Moulton v. Bartlett, 195 Mass. 33. International Trust Co. v. Livermore, 220 Mass. 122. See also Boston v. Turner, 201 Mass. 190; Collector of Taxes of Boston v. New England Trust Co. 221 Mass. 384, 387, 388.

Decree affirmed with costs.